Howell, J.
Edwin Morris, Wm. Talbert, J. G-. Kyle andW. B. Evarts, as creditors of the succession of J. J. Tyson, deceased, took a rule on Bamuel Lee, administrator, to show cause why he should not be removed from his office and Ransom Hall appointed in his stead. Lee answered that he. could show no cause and that he desired the rule to-*118be made absolute. The court accordingly rendered judgment removing him and appointing Ransom Hall “ administrator ot said succession in the place of said Lee, upon giving bond according to law.” Whereupon James Trabue, Dennis Long, Robert J. Kyle and Edwin Morris, alleging themselves to be creditors of said succession and aggrieved by said judgment, appealed therefrom by petition, citing Ransom Hall only, who moves to dismiss the appeal on several grounds, one of which is sufficient, to wit: that being no party to the suit from the judgment in which this appeal is taken, he cannot be cited nor made party as appellee in this court. This seems to be so clear as to require no reasoning. To entertain this, appeal would be to take original jurisdiction of the only party sought to be made appellee. Non constat that he will ever make himself a party to these remarkable and irregular proceedings.
There being legally no appellee before us, this appeal must necessarily be dismissed.
It is therefore ordered that the appeal herein be dismissed with costs.